Title: To Benjamin Franklin from James Searle, 26 December 1781
From: Searle, James
To: Franklin, Benjamin


Hotel de Pettit Champs Rue Neuf de Pettit ChampsWednesday Morng. 26 Decr. 1781.
Mr. Searle’s respectfull compliments to Dor. Franklin— Mr. S begs leave to remind the Doctor of his kind promise of an introductory line to the Marquis de Castres which the Dor. will be so kind as to send to Mr. S. at the first leisure as Mr. S wishes to make the application he informed the Doctor off. Mr. Searle woud have paid his Duty to the Doctor in person but he has been confined for two or three days past with a fever—
 
Addressed: Monsieur / Monsieur Franklin / A Passy
